UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

aaa aaa eee xX yt en
EDERICK FABRICIO, poc: J EPI
Plaintiff, TERIA | Ye} i
: [DATE Rh af 201 | 4
v. ORDER _
SGT. MILLER; C.0. CHASE; C.0. ERNS; —: 16 CV 8731 (VB)
C.O, CARLSON; C.O. COREY; C.0. :
PHILLIPS; C.O. BROKAW; and C.O. :
LORDE-GRAY,
Defendants.
ee 0 a ee ee me fat a A eH x.

As discussed at an on-the-record conference today, which counsel for defendants attended
in person and plaintiff, proceeding pro se and in forma pauperis, attended by telephone, it is
HEREBY ORDERED:

1. For the reasons stated on the record, plaintiff's requests for additional discovery
are DENIED. Discovery is closed.

2. By January 3, 2020, plaintiff shall file a request for the Court to seek pro bono
counsel on his behalf.

3. The next conference is scheduled for January 30, 2020, at 9:30 a.m. Defense
counsel shall make all arrangements necessary for plaintiff to appear by telephone.

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

 

Dated: December 20, 2019
White Plains, NY

SO ORDERED:

Www

Vincent L. Briccetti
United States District Judge

 

 
